internal_revenue_service number release date index number ------------------------- ------------------------------- ------------------------------------------------------ ----------------- ------------- ---------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-116814-07 date date ------------- -------------------------------------------- ------------------------------------------------ ------------------------------------------------- ------------------------------------------------------- legend association ------------------------------------------------------------ state statute a statute b authority i authority ii dear ------------- correspondence submitted by association requesting a ruling that the income of association is excludable from gross_income under sec_115 of the internal_revenue_code code facts association has been organized as a nonprofit corporation under state statute a and is comprised of local subdivisions of the state and agencies of state subdivisions association’s purpose is to identify serve and promote the needs and interests of its members and the inhabitants of the state regarding the development management distribution and treatment of the state’s water resources to accomplish this purpose this is in response to a letter dated date and subsequent --------------------------------- association’s governing documents consist of articles of incorporation and plr-116814-07 association distributes books magazines and other printed material organizes and conducts meetings programs conferences and seminars and proposes and advocates local state and federal policies pertaining to the use of water resources bylaws according to the bylaws association is governed by a board_of directors the board currently consists of voting and non-voting directors association’s membership consists of geographical regions the members of each region elect a chair and vice chair the voting members of association’s board_of directors include the president and vice president of association the chair and vice chair of each region the chair of each of eight standing committees and the past presidents of association all directors must be employees or elected officials of one of the members of association membership in association is limited to entities that control treat develop acquire use or supply water for any purpose for inhabitants or lands within state or that are involved in the protection drainage or reclamation of lands within state the bylaws expressly provide that no organization other than a state a political_subdivision of a state or an entity the income of which is excluded from income under sec_115 of the code may be a member of association members are entitled to vote and participate in the decision making and governance of association association is operated as a nonprofit organization its income comes primarily from annual membership dues and from conferences and seminars all funds are to be used for the exclusive benefit of association’s members no income of association inures to the benefit of a private party upon dissolution of association after all liabilities and expenses are paid the remaining assets will be distributed to its members with assistance from association its members formed authority i which provides risk-sharing pools to meet the needs of the members for property liability and workers’ compensation coverage at a lower cost than commercial insurance at the end of each coverage year any excess funds and investment_income are returned to association’s members rather than being retained as profit authority i is a joint powers authority under statute b that is recognized as a special district in state although formed with the association’s assistance authority i is separately governed and operates independently from the association for the benefit of government entities authority i’s joint powers agreement provides that a water agency must be a member of association in order to receive coverage through it association also provides certain employee_benefits to its members and certain non-member water companies the coverage is provided through authority ii which like authority i is a state joint powers authority authority ii maintains an unfunded plan that holds monies in custodial accounts upon termination of authority ii any funds remaining in the accounts will be distributed to the entities that participated in authority plr-116814-07 ii’s benefit plans for the twelve months preceding dissolution to minimize the cost of providing coverage association also serves as the benefits administrator with respect to authority ii’s benefit plans association represents that any private or semi-private entities will be eliminated from participation in the benefits for which authority serves as benefits administrator association provides under penalties of perjury that no organization other than a state a political_subdivision of a state or an entity the income of which is excluded from income under sec_115 of the code will receive benefits through its service as benefits administrator to authority ii law and analysis sec_115 of the code provides that gross_income does not include income derived from the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 the ruling explains that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that because the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund's income the fund's income accrues to them within the meaning of sec_115 revrul_77_261 points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees' health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations treatment and distribution of water to the inhabitants of state association performs an essential_governmental_function within the meaning of sec_115 the income of association accrues to its members all of which are states political subdivisions of a state or entities the income of which is excludable from gross_income under sec_115 by assisting local governments to provide for the cost effective acquisition based on the information and representations submitted by association we hold upon termination of participation of any private or semi-private entities in plr-116814-07 the income of association will not accrue to private parties other than incidentally as reasonable_compensation for providing goods and services upon the dissolution of association its remaining funds will be distributed to its members that the income of association will be derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly association’s income will be excludable from gross_income under sec_115 of the code rulings association ii’s benefit plans administered by association as described above the income of association will be excludible from gross_income under sec_115 of the code tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent letter to your representatives _______________________ this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with a power_of_attorney on file we are sending a copy of this except as otherwise specifically provided no opinion is expressed on the federal sincerely sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes enclosures cc
